  Case 18-27338        Doc 32  Filed 07/18/19 Entered 07/19/19 09:12:47              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-27338
Karen Gray                                   )
                                             )                Chapter: 13
                                             )
                                                              Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                                        Order Modifying Plan

       This matter coming to be heard on the Debtor's Motion to Modify Confirmed Plan, this Court
having jurisdiction and proper notice having been given, it is hereby ordered that the pending default to
the Chapter 13 Trustee is deferred.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: July 18, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Dale A. Riley
 Geraci Law, LLC
 55 E. Monroe, Suite 3400
 Chicago, IL 60603
